Opinion by
Willson, J.
§ 71. Railroad companies; need not stop train at station to allow passenger to get off and purchase ticket to another station; ejection of passengers. Appellee sued to recover $1,000 damages alleged to have been sustained by him by reason of his having been -wrongfully ejected from a passenger train operated by appellants. He recovered judgment for $50 damages. Substantially the facts of the case are that appellee purchased a ticket from Dallas to Plano and took passage upon the train. Upon reaching Plano he concluded to go on to the next station, Allen, and, not having purchased a ticket from Plano to Allen, he paid his fare at the rate of four cents per mile. Upon reaching Allen he concluded to go on to McKinney, and requested the conductor to hold the train at Allen until he, appellee, could purchase a ticket to McKinney. This the conductor refused to do, but stopped the train at Allen the usual time. When the conductor demanded of appellee the fare from Allen to McKinney at the rate of four cents per mile, appellee refused to pay said rate, but offered to pay fare at the rate of three cents per mile. The difference in the two rates of fare from Allen to McKinney 'amounted to the insignificant sum of five cents. Upon appellee’s refusing to pay the fare demanded by the conductor, the conductor *112told him that he must either pay said rate or leave the train. The appellee replied that he would not pay said rate, and would not leave the train unless forced to do so. Thereupon the conductor used sufficient force to eject appellee from the train, but appellee immediately got upon the train again, and paid the fare demanded b3r the conductor, and was transported on the train to McKinney: We are of opinion that the evidence fails to show any cause of action for damages. There is no law of this state which requires that a passenger train shall wait at a station for persons to obtain tickets. Such a requirement would give rise to much inconvenience to the traveling public as well as to railway companies. It was at one 'time required by statute of this state that passenger trains should stop at stations at least five minutes, but this statute was found to be unwise, and was repealed. This action, it seems to us from the evidence, is a frivolous one, actuated by improper motives on the part of appellee. If he was injured at all, it was because of his own fault, and his conduct shows that he was seeking a cause of action against appellant. We think the verdict and judgment are unwarranted by the evidence and the law.
April 12, 1890.
Reversed and remanded.